 Case 3:19-cv-02252-X-BH Document 23 Filed 06/22/20         Page 1 of 1 PageID 298



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 DONALD WATKINS,                 §
     Plaintiff,                  §
                                 §
  v.                             §
                                 §
                                               Civil Action No. 3:19-cv-02252-X-BH
 SALEM CARRIERS INC., CHRISTI I. §
 WHITAKER, SALEM SAFETY          §
 DEPARTMENT, CRUM & FORSTER §
 INSURANCE BROKERS, TAMMIE       §
 ROSSITER MANAGER, and TONI      §
 WHITLOW, CRUM & FORSTER         §
 ADJUSTER,                       §
     Defendants.                               Referred to U.S. Magistrate Judge
                                 §


                           ORDER ACCEPTING
                    FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation [Doc. No. 20] of the United States

Magistrate Judge and plaintiff’s objection [Doc. No. 21], in accordance with 28 U.S.C.

§ 636(b)(1), the Court is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions

of the Court. Plaintiff’s Motion to Remand [Doc. No. 6], is DENIED.

      IT IS SO ORDERED this 22nd day of June, 2020.




                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE
